Citation Nr: 0322897	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-28 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for narcolepsy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active military service from March 1982 to 
April 1989.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which reduced the 
evaluation for service-connected narcolepsy from 40 percent 
to 10 percent.  The Board restored the 40 percent evaluation 
and remanded the issue of the veteran's claim for entitlement 
to an evaluation in excess of 40 percent in October 1999.  
The claim returns to the Board following that remand.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date, and thus 
applies to the claim before the Board on appeal.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran was notified of the provisions of the VCAA by the 
supplemental statement of the case provided in November 2001, 
but that notice did not advise the veteran of the time period 
allowed for response, such as identification of additional 
evidence, following the notification of the VCAA.  The United 
States Court of Appeals for Veterans Claims requires that 
explicit notice of enactment of the VCAA and the provisions 
of that Act be provided.  E.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The rating criteria for the evaluation of service-connected 
narcolepsy directs rating the disability as for petit mal 
seizures (epilepsy), with higher evaluations assigned based 
on the number of minor seizures that occur on a weekly basis.  
38 C.F.R. § 4.124a; Diagnostic Code 8911 (2002).  The report 
of a VA examination conducted in September 2001, in an 
October 2001 addendum, indicates that the veteran has 
irresistible sleep attacks three to four times per day, with 
additional, minor symptoms of visual and auditory 
hallucinations lasting a few seconds, four or five times per 
day.  The veteran has expressed disagreement with this 
reported frequency of symptoms and has requested an 
additional VA examination, by a statement submitted in April 
2002.  The evidence of record does not reflect the number of 
daily occasions of symptoms during the period for evaluation, 
other than the report with which the veteran has expressed 
disagreement.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development.  However, 
in light of the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board concludes 
that the notices provided with the Board's development of the 
issues are not sufficient to meet all due process concerns 
and that further action by the RO is necessary.

Accordingly, the case is remanded for the following actions:

1.  The veteran should be notified of the enactment 
of the VCAA, of his responsibilities under the Act, 
and of VA's duties and responsibilities under the 
Act.  The veteran should be notified of the types 
of evidence which would be relevant to substantiate 
his claim, and should be advised of alternative 
types of evidence he may submit or identify.  The 
veteran should be advised of the period of time in 
which he may timely submit or identify evidence 
which might substantiate his claim.  

2.  The RO should ask the veteran if he has 
received VA treatment for his service-connected 
narcolepsy since September 2001, and, if so, the 
veteran should identify the treating VA 
facility(ies) and those VA records should be 
obtained.  

The veteran should identify all private providers 
who have treated him for his narcolepsy since 
October 2001, other than H.S., MD, and the records 
of Dr. S. and any other treating 
provider/facilities from October 2001 to the 
present should be obtained.  In particular, a 
February 2003 note from Maryview Medical Center 
indicates that the veteran was seen on that date, 
but does not include a report of clinical findings 
from that date.  The RO should attempt to obtain 
that record.

3.  The RO should schedule the veteran for 
neurological examination, for the purpose of 
identifying the frequency of symptoms of 
narcolepsy, including a period of hospital 
observation and evaluation, if needed, to determine 
the nature and frequency of the veteran's 
narcolepsy symptoms.  All appropriate tests should 
be performed and the claims folder, including a 
copy of this remand, must be made available to the 
examiner(s) prior to and during the 
examination/hospitalization so that the pertinent 
records may be studied in detail, and the 
examination/hospitalization report should reflect 
that such review was conducted.  At the conclusion 
of the VA examination/hospitalization, the primary 
examining neurologist should correlate all clinical 
findings and provide as exact a description of the 
frequency of symptoms of narcolepsy as possible, 
and should provide a medical opinion as to the 
following questions: has the veteran had at least 
one major seizure in the last 6 months, or two 
major seizures in the previous year, or an average 
of 5 to 8 minor seizures weekly; or has the veteran 
had an average of at least one major seizure in 4 
months over the last year, or an average of 9-10 
minor seizures per week; or has the veteran had an 
average of at least one major seizure in 3 months 
over the previous year or more than 10 minor 
seizures weekly; or has the veteran averaged at 
least one major seizure per month over the past 
year.

4.  Then, after the preceding has been accomplished 
and further development as may be subsequently 
deemed necessary has been undertaken and competed, 
the RO should again adjudicate the issue of 
entitlement to an increased rating for narcolepsy.  
If the decision remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case (SSOC).  The 
veteran and his representative should be afforded 
the applicable period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


